347 U. S. 227. On motion for leave to file and petition for rehearing.

Per Curiam:

The motion for leave to file and the petition for rehearing are granted. This case is restored to the docket, and the whole record, including the findings and order of Judge Goodman, is remanded to the Court of Appeals for its consideration on the errors assigned when the case was before the Court of Appeals before, in order that the Court on the whole record may reconsider the case in the light of our recent decisions in Holland v. United States, 348 U. S. 121; Friedberg v. United States, 348 U. S. 142; Smith v. United States, 348 U. S. 147; and United States v. Calderon, 348 U. S. 160, and Judge Goodman’s findings and order.
Mr. Justice Black would reverse the judgment of conviction and grant a new trial in view of the jury incident discussed in Remmer v. United States, 347 U. S. 227.
The Chief Justice took no part in the consideration or decision of this case.